CAVANAUGH, Judge,
dissenting:
I respectfully dissent. The facts of this case must be viewed in the context of the trial judge’s obligation to manage the proceedings in his courtroom. In this case, an extension of time in which to commence trial was granted by Judge Caesar until December 10, 1980. The order provided that the trial date was “not to be further extended.” At the opening of court on December 10, 1980, the trial court was told by the prosecutor that the state’s only witness, a police officer, was “on call”. The judge was told at 10:30 a.m. that the witness was “on his way.” The court was waiting to commence trial but could not do so until the witness for the prosecution was present in court. At noon the court told the prosecutor that if the witness was not present by 12:30 the case would be dismissed, and, in fact, the case was dismissed at about 12:45 p.m. as the witness had not appeared.
The court below in its opinion concisely sets forth the heart of the matter in this case. The judge stated:
This Court defends itself in this matter due to the proper administration required by its supervisory capaci*492ty. In this case the Commonwealth being fully aware that the case was ordered tried on December 10, 1980, nevertheless indicated to the Court that it had placed a witness on call rather than have him present in the Courtroom at 9:30 A.M. as most witnesses are required.
The court is charged with the duty of judicial administration. The trial judge must be in charge of his courtroom and he properly dismissed the case since the Commonwealth did not comply with his directive to proceed at 12:30 p.m. The prosecutor’s statement on the trial date that “we have until midnight to try this case” was improper in view of the trial judge’s directive that trial be commenced no later than 12:30 p.m.
I would affirm.